UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GRADY CANADY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-438, CA-00-1962-A)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Grady Canady, Appellant Pro Se. Dabney P. Langhorne, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Grady Canady appeals the district court’s order denying his 28

U.S.C.A. § 2255 (West Supp. 2001) motion.           We dismiss the appeal

for lack of jurisdiction because Canady’s notice of appeal was not

timely filed.

        When the United States is a party, parties are accorded sixty

days after entry of the district court’s final judgment or order to

note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).              This

appeal      period   is   “mandatory   and   jurisdictional.”   Browder   v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May 7,

2001.       Canady’s notice of appeal is deemed to be filed no earlier

than August 9, 2001.*          Because Canady failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts and




        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                       2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3